PER CURIAM:
Alvon Allen Thomas petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion filed in the district court. He seeks an order from this court directing the government to file a response in the district court or directing the district court to act. Our review of the docket sheet reveals that the district court dismissed Thomas’ motion as a second or successive 28 U.S.C. § 2255 (2000) motion for which authorization from this court had not been granted. See 28 U.S.C. § 2244 (2000). Accordingly, because the district court has recently decided Thomas’ case, we deny the mandamus petition as moot. We grant leave to proceed in forma pauperis and we deny Thomas’ motion for immediate release. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.